Title: James Madison to Nathaniel Bowditch, 4 May 1827
From: Madison, James
To: Bowditch, Nathaniel


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                May 4. 1827
                            
                        
                        Mr. Key the able Professor of Mathematics in the University of Virginia is about to return to England,
                            leaving a vacancy in that chair, which the Visitors are anxious to fill with an adequate Successor. Among the names which
                            have been suggested for consideration is that of Mr. Francis Grund, Teacher of Mathematics in Boston. Assured of your
                            disposition to befriend the cause of Science, and presuming on your opportunities of judging of his qualifications, I take
                            the liberty, in behalf of the Visitors, of requesting such information on that head, as may be convenient. Besides the
                            question of Scientific competency, and moral deportment, it will not fail to occur that an aptitude for instructing and
                            managing youth, and sharing in the administrative authorities of a University, are features of character necessarily
                            claiming the attention of the Visitors.
                        As the University was not so fortunate as to obtain your much desired acceptance of a place in the
                            Institution, the aid next in value is that of your judgment and counsel on such an occasion as the present.
                        It may be proper to observe that the name of Mr. Grund, is believed to have been brought into view without
                            his knowledge of the circumstance; and it need not be observed, that whatever information you may be kind enough to
                            impart, will be held in the reserve which delicacy may require. Pardon, Sir, this intrusion and accept
                            assurances of my high & sincere respect.
                        
                            
                                James Madison
                            
                        
                    